      Case 5:18-cv-02521-ODW-PJW Document 25 Filed 09/27/19 Page 1 of 8 Page ID #:104




                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL
 Case No.        5:18-cv-02521-ODW (PJWx)                             Date    September 27, 2019
 Title           James Rutherford v. Chef's County Cafe et al


 Present: The Honorable          Otis D. Wright II, United States District Judge
                Sheila English                             Not reported                    N/A
                Deputy Clerk                       Court Reporter / Recorder             Tape No.
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                          Not present
 Proceedings (In Chambers):

       The Complaint filed in this action asserts a claim for injunctive relief arising out of an
alleged violation of the Americans with Disabilities Act (“ADA”) and a claim for damages
pursuant to California’s Unruh Act. As the Court possesses only supplemental jurisdiction over
the Unruh Act, and in light of California’s statutory efforts to curtail such claims, the Court
ordered Plaintiff to show cause in writing why the Court should exercise supplemental
jurisdiction over the Unruh Act asserted in the Complaint. See 28 U.S.C. § 1367 (c)(4). The
Court has reviewed the Response filed by Plaintiff and Plaintiff’s counsel to the Court’s Order
to Show Cause.

I.       ADA and Unruh Act Claims

       The ADA prohibits discrimination “on the basis of disability in the full and equal
enjoyment of the goods, services, facilities, privileges, advantages, or accommodations of any
place of public accommodation by any person who owns, leases (or leases to), or operates a
place of public accommodation.” 42 U.S.C. § 12182(a). Under the ADA, “damages are not
recoverable . . . only injunctive relief is available.” Wander v. Kaus, 304 F.3d 856, 858 (9th
Cir. 2002) (citing 42 U.S.C. § 12188(a)(1)).

      The Unruh Act provides: “All persons within the jurisdiction of [California] are free and
equal, and no matter what their . . . disability . . . are entitled to the full and equal
accommodations, advantages, facilities, privileges, or services in all business establishments of


CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 1 of 8
      Case 5:18-cv-02521-ODW-PJW Document 25 Filed 09/27/19 Page 2 of 8 Page ID #:105




every kind whatsoever.” Cal. Civ. Code § 51(b). The Unruh Act also provides that a violation
of the ADA constitutes a violation of § 51 of the Unruh Act. Cal. Civ. Code § 51(f). Unlike the
ADA, the Unruh Act allows for recovery of monetary damages. A plaintiff may recover actual
damages for each and every offense “up to a maximum of three times the amount of actual
damage but in no case less than four thousand dollars ($4,000).” Cal. Civ. Code § 52(a). “The
litigant need not prove she suffered actual damages to recover the independent statutory
damages of $4,000.” Molski v. M.J. Cable, Inc., 481 F.3d 724, 731 (9th Cir. 2007).

II.      California’s Limitations on the Filing of Construction-Related Accessibility Claims

       “In 2012, in an attempt to deter baseless claims and vexatious litigation, California
adopted heightened pleading requirements for disability discrimination lawsuits under the
Unruh Act.” Velez v. Il Fornaio (America) Corp., CV 3:18-1840 CAB (MDD), 2018 WL
6446169, at *6 (S.D. Cal. Dec. 10, 2018). These heightened pleading requirements apply to
actions alleging a “construction-related accessibility claim,” which California law defines as
“any civil claim in a civil action with respect to a place of public accommodation, including, but
not limited to, a claim brought under Section 51, 54, 54.1, or 55, based wholly or in part on an
alleged violation of any construction-related accessibility standard.” Cal. Civ. Code
§ 55.52(a)(1). California’s heightened pleading standard for construction-related accessibility
claims require a plaintiff to include specific facts concerning the plaintiff’s claim, including the
specific barriers encountered or how the plaintiff was deterred and each date on which the
plaintiff encountered each barrier or was deterred. See Cal. Civ. Proc. Code § 425.50(a).
California law requires plaintiffs to verify their complaints alleging construction-related
accessibility claims. See Cal. Civ. Proc. Code § 425.50(b)(1). A complaint alleging
construction-related accessibility claims that is not verified is subject to a motion to strike. Id.

      When California continued to experience large numbers of these actions, California
imposed additional limitations on “high-frequency litigants.” These additional restrictions
became effective on October 15, 2015. Under California law, a “high-frequency litigant” is
defined as:

                A plaintiff who has filed 10 or more complaints alleging a
                construction-related accessibility violation within the 12-month period
                immediately preceding the filing of the current complaint alleging a
                construction-related accessibility violation.

Cal. Civ. Proc. Code § 425.55(b)(1). The definition of high-frequency litigant also extends to
attorneys. See Cal. Civ. Proc. Code § 425.55(b)(2). In support of its imposition of additional
requirements on high-frequency litigants, the California Legislature found and declared:



CV-90 (06/04)                            CIVIL MINUTES - GENERAL                            Page 2 of 8
       Case 5:18-cv-02521-ODW-PJW Document 25 Filed 09/27/19 Page 3 of 8 Page ID #:106




                According to information from the California Commission on
                Disability Access, more than one-half, or 54 percent, of all
                construction-related accessibility complaints filed between 2012 and
                2014 were filed by two law firms. Forty-six percent of all complaints
                were filed by a total of 14 parties. Therefore, a very small number of
                plaintiffs have filed a disproportionately large number of the
                construction-related accessibility claims in the state, from 70 to 300
                lawsuits each year. Moreover, these lawsuits are frequently filed
                against small businesses on the basis of boilerplate complaints,
                apparently seeking quick cash settlements rather than correction of the
                accessibility violation. This practice unfairly taints the reputation of
                other innocent disabled consumers who are merely trying to go about
                their daily lives accessing public accommodations as they are entitled
                to have full and equal access under the state’s Unruh Civil Rights Act
                (Section 51 of the Civil Code) and the federal Americans with
                Disability Act of 1990 (Public Law 101-336).

Cal. Civ. Proc. Code § 425.55(a)(2). In response to these “special and unique circumstances,”
Cal. Civ. Proc. Code § 425.55(3), California imposed a “high-frequency litigant fee” requiring
high-frequency litigants to pay a $1,000 filing fee at the time of the filing of the initial
complaint in addition to the standard filing fees. Cal. Gov’t Code § 70616.5. California law
also requires complaints filed by high-frequency litigants to allege certain additional facts,
including whether the action is filed by, or on behalf of, a high-frequency litigant, the number
of construction-related accessibility claims filed by the high-frequency litigant in the preceding
12 months, the high-frequency litigant plaintiff’s reason for being in the geographic area of the
defendant’s business, and the reason why the high-frequency litigant plaintiff desired to access
the defendant’s business. See Cal. Civ. Proc. Code § 425.50(a)(4)(A). According to Plaintiff’s
Response to the Court’s Order to Show Cause, Plaintiff falls within the definition of a high-
frequency litigant.

III.     Supplemental Jurisdiction

       In an action over which a district court possesses original jurisdiction, that court “shall
have supplemental jurisdiction over all other claims that are so related to claims in the action
within such original jurisdiction that they form part of the same case or controversy under
Article III of the United States Constitution.” 28 U.S.C. § 1367(a). Even if supplemental
jurisdiction exists, district courts have discretion to decline to exercise supplemental
jurisdiction:
                The district courts may decline to exercise supplemental jurisdiction
                over a claim under subsection (a) if—

CV-90 (06/04)                            CIVIL MINUTES - GENERAL                           Page 3 of 8
      Case 5:18-cv-02521-ODW-PJW Document 25 Filed 09/27/19 Page 4 of 8 Page ID #:107




                (1)   the claim raises a novel or complex issue of State law,

                (2) the claim substantially predominates over the claim or claims
                over which the district court has original jurisdiction,

                (3) the district court has dismissed all claims over which it has
                original jurisdiction, or

                (4) in exceptional circumstances, there are other compelling
                reasons for declining jurisdiction.

28 U.S.C. § 1367(c). The Supreme Court has described 28 U.S.C. § 1367(c) as a “codification”
of the principles of “‘economy, convenience, fairness, and comity’” that underlie the Supreme
Court’s earlier jurisprudence concerning pendent jurisdiction. City of Chicago v. Int’l Coll. of
Surgeons, 522 U.S. 156, 172–73 (1997) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S.
343, 357 (1988)); see also United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966) (citation
omitted) (“It has consistently been recognized that pendent jurisdiction is a doctrine of
discretion, not of plaintiff’s right. Its justification lies in considerations of judicial economy,
convenience and fairness to litigants; if these are not present a federal court should hesitate to
exercise jurisdiction over state claims, even though bound to apply state law to them. Needless
decisions of state law should be avoided both as a matter of comity and to promote justice
between the parties, by procuring for them a surer-footed reading of applicable law.”).

        District courts may decline to exercise jurisdiction over supplemental state law claims
“[d]epending on a host of factors” including “the circumstances of the particular case, the nature
of the state law claims, the character of the governing state law, and the relationship between
the state and federal claims.” City of Chicago, 522 U.S. at 173. The supplemental jurisdiction
statute “reflects the understanding that, when deciding whether to exercise supplemental
jurisdiction, ‘a federal court should consider and weigh in each case, and at every stage of the
litigation, the values of judicial economy, convenience, fairness, and comity.’” Id. (quoting
Cohill, 484 U.S. at 350).

      The Ninth Circuit does not require an “explanation for a district court’s reasons [for
declining supplemental jurisdiction] when the district court acts under” 28 U.S.C.
§§ 1367(c)(1)-(3), San Pedro Hotel Co. v. City of Los Angeles, 159 F.3d 470, 478 (9th Cir.
1998), but does require a district court to “articulate why the circumstances of the case are
exceptional in addition to inquiring whether the balance of the Gibbs values provide compelling
reasons for declining jurisdiction in such circumstances.” Exec. Software N. Am. Inc. v. U.S.
Dist. Court for the Cent. Dist. of Cal., 24 F.3d 1545, 1558 (9th Cir. 1994). According to the


CV-90 (06/04)                           CIVIL MINUTES - GENERAL                            Page 4 of 8
      Case 5:18-cv-02521-ODW-PJW Document 25 Filed 09/27/19 Page 5 of 8 Page ID #:108




Ninth Circuit, this “inquiry is not particularly burdensome.” Id. When declining to exercise
supplemental jurisdiction under 28 U.S.C. § 1367(c)(4), “the court must identify the predicate
that triggers the applicability of the category (the exceptional circumstances), and then
determine whether, in its judgment, the underlying Gibbs values are best served by declining
jurisdiction in the particular case (the compelling reasons).” Id.

IV.      The Court Declines to Exercise Supplemental Jurisdiction Over Plaintiff’s Unruh
         Act Claim

       Because California’s heightened pleading standards and increased filing fees do not apply
in federal court, plaintiffs can circumvent the restrictions California has imposed on Unruh Act
claims alleging construction-related accessibility claims simply by relying on § 1367(a)’s grant
of supplemental jurisdiction to file their Unruh Act claims in federal court when they combine
an Unruh Act claim with an ADA claim for injunctive relief. The number of construction-
related accessibility claims filed in the Central District has skyrocketed both numerically and as
a percentage of total civil filings since California began its efforts to curtail the filing of such
actions. According to statistics compiled by the Clerk’s Office, in 2013, the first year in which
California’s initial limitations on such cases were in effect, there were 419 ADA cases filed in
the Central District, which constituted 3% of the civil actions filed. Filings of such cases
increased from 928 (7% of civil cases) in 2014, the year before the imposition of the additional
$1,000 filing fee and additional pleading requirements for high-frequency litigants, to 1,386
(10% of civil cases) in 2016, the first full year of those requirements. The number and
percentage of such cases filed in the Central District has increased in each year since California
acted to limit the filings by high-frequency litigants, reaching 1,670 (12% of civil cases) in
2017, 1,670 (18% of civil cases) in 2018, and 1,868 cases (24% of civil cases) in the first six
months of 2019.

       By enacting restrictions on the filing of construction-related accessibility claims,
California has expressed a desire to limit the financial burdens California’s businesses may face
for claims for statutory damages under the Unruh Act. By filing these actions in federal court,
Plaintiff has evaded these limits and sought a forum in which Plaintiff can claim these state law
damages in a manner inconsistent with the state law’s requirements. This situation, and the
burden the ever-increasing number of such cases poses to the federal courts, presents
“exceptional circumstances” and “compelling reasons” that justify the Court’s discretion to
decline to exercise supplemental jurisdiction over Plaintiff’s Unruh Act claim in this action
under 28 U.S.C. § 1367(c)(4).

      Declining to exercise supplemental jurisdiction over Plaintiff’s Unruh Act claim in these
circumstances supports the values of judicial economy, convenience, fairness, and comity:



CV-90 (06/04)                          CIVIL MINUTES - GENERAL                              Page 5 of 8
      Case 5:18-cv-02521-ODW-PJW Document 25 Filed 09/27/19 Page 6 of 8 Page ID #:109




                As a high-frequency litigant . . . the Court finds it would be improper
                to allow Plaintiff to use federal court as an end-around to California’s
                pleading requirements. Therefore, as a matter of comity, and in
                deference to California’s substantial interest in discouraging
                unverified disability discrimination claims, the Court declines
                supplemental jurisdiction over Plaintiff’s Unruh Act claim.

Schutza v. Cuddeback, 262 F. Supp. 3d 1025, 1031 (S.D. Cal. 2017); see also Gibbs, 383 U.S.
at 726. Although some plaintiffs and their counsel have argued that they file in federal court
not to evade California’s restrictions, but because of the quality of the judges, the ease of the
ECF system for filing, and the prevalence of federal ADA decisional authority, the Court finds
such arguments unpersuasive and belied by the recent nature of the dramatic increase in the
filing of such cases in federal court.1 Indeed, those reasons, if true at all, do not explain why
nearly nine times more construction-related accessibility actions are being filed in the Central
District in 2019 than were filed in 2013. As one district court recently explained:

                In attempting to show that his decision to file in federal court is not
                simply an attempt to evade California’s heightened pleading rules,
                Schutza insists the ‘quality of judges [and] the quality of legal rulings’
                is higher in federal court. This argument, of course, flies in the face
                of our judicial system’s equal respect for state and federal courts. The
                convenience of electronic filing and the widespread availability of
                published opinions—other arguments Schutza advances—may be
                creature comforts that make filing in federal court more enticing, but
                they hardly outweigh the disservice that is done to California’s efforts
                to implement and interpret its own law when federal courts exercise
                supplemental jurisdiction over these claims. If Schutza were able to
                articulate a persuasive reason for his decision to file in federal court,
                perhaps this would be a different story. As it stands, though, the
                Court can discern no basis for the state law claim being filed in
                federal court other than to prevent California from being able to apply
                and enforce its own rules.

Schutza v. Alessio Leasing, Inc. (Alessio Leasing), CV 18-2154 LAB (AGS), 2019 WL
1546950, at *3 (S.D. Cal. Apr. 8, 2019); see also Schutza, 262 F. Supp. 3d at 1031 (“It is
unclear what advantage—other than avoiding state-imposed pleading requirements—Plaintiff
gains by being in federal court since his sole remedy under the ADA is injunctive relief, which
is also available under the Unruh Act.”). “Federal courts may properly take measures to

1
 The law firm that previously asserted this rationale abandoned it in recent Responses to the Court’s Order to
Show Cause.


CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                     Page 6 of 8
      Case 5:18-cv-02521-ODW-PJW Document 25 Filed 09/27/19 Page 7 of 8 Page ID #:110




discourage forum-shopping, and here, where Plaintiff has filed over one hundred disability
discrimination cases, and settled more than fifty of them in a two-year period, the Court finds
this to be a compelling reason to decline supplemental jurisdiction.” Schutza, 262 F. Supp. 3d
at 1031 (footnote omitted) (citing Hanna v. Plumer, 380 U.S. 460, 467–68 (1965)).

       California’s elected representatives, not this Court, have enacted laws restricting
construction-related accessibility claims, and, as a result, dictated that these claims be treated
differently than other actions. By merely recognizing that enterprising attorneys have evaded
California’s limitations on construction-related accessibility claims by filing these actions in
federal court, this Court has not, as some plaintiffs’ counsel suggest, engaged in a “calendar
clearing exercise,” acted out of “animus towards the case load of meritorious ADA and Unruh
claims,” or “discriminat[ed] against those with disabilities.” Nor does declining to exercise
supplemental jurisdiction in these extraordinary circumstances reflect a preference for
California’s restrictions on construction-related accessibility claims or offend the Erie doctrine
as some plaintiffs suggest in their Responses to the Court’s Order to Show Cause. That the
astronomical growth in the filing of these cases in federal court has coincided with California’s
limitations on construction-related accessibility claims suggests that it is precisely because the
federal courts have not adopted California’s limitations on such claims that federal courts have
become the preferred forum for them.

       The Court therefore concludes that “exceptional circumstances” and “compelling
reasons” support the Court’s decision to decline to exercise supplemental jurisdiction over
Plaintiff’s Unruh Act claim under 28 U.S.C. § 1367(c)(4).

       Exercising the Court’s discretion to decline supplemental jurisdiction does not deprive
Plaintiff of any remedies. Nor does it allow an ADA claim for injunctive relief to go
unaddressed. The ADA claim remains pending in this Court. That the ADA contains an anti-
preemption clause does not indicate, as some plaintiffs’ counsel suggest, that Congress intended
for federal courts to provide a forum allowing plaintiffs to evade state law restrictions on state
law claims. See 42 U.S.C. § 12201(b). Whatever inefficiencies are created by the Court’s
decision to decline to exercise supplemental jurisdiction are problems created by Plaintiff’s
filing of this action in federal court rather than in a state court:

                [T]here is no relief available to [plaintiff] in federal court that could
                not be secured in state court. Had he brought this suit in state court,
                there would have been only one suit pending and he would have been
                eligible to receive every form of relief he seeks: an injunction, money
                damages, and attorney’s fees. By being “inefficient” and declining to
                exercise supplemental jurisdiction over his state claim, this Court is
                simply recognizing that California has a strong interest in interpreting


CV-90 (06/04)                            CIVIL MINUTES - GENERAL                            Page 7 of 8
      Case 5:18-cv-02521-ODW-PJW Document 25 Filed 09/27/19 Page 8 of 8 Page ID #:111




                and enforcing its own rules without federal courts serving as a
                convenient end-around for creative litigants. If that results in
                occasional inefficiency, it’s a worthwhile tradeoff.

Alessio Leasing, 2019 WL 1546950, at *4. The Court additionally notes that if Plaintiff
legitimately seeks to litigate this action in a single forum, plaintiff may dismiss this action and
refile it in a state court in accordance with the requirements California has imposed on such
actions. Finally, by declining to exercise supplemental jurisdiction, the Court is merely
restoring the balance Congress struck when it enacted the ADA and provided a private right of
action for injunctive relief and an award of attorneys’ fees, but did not allow for the recovery of
statutory damages.

                                           Conclusion

      For all of the foregoing reasons, the Court, in its discretion, declines to exercise
supplemental jurisdiction over Plaintiff’s Unruh Act claim. The Court therefore dismisses that
claim without prejudice. See 28 U.S.C. § 1367 (c)(4).

         IT IS SO ORDERED.
                                                                             :     00
                                               Initials of Preparer   SE




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                              Page 8 of 8
